Title: Robert Taylor to James Madison, 20 June 1833
From: Taylor, Robert
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                20th. June 1833
                            
                        
                        I have shown to son Robert the letter from E. H. Taylor to you and have received for answer that he has put
                            some papers of the late Colo. Francis Taylor into the hands of Mr. Archibald Magill Green, of Richmond, who for a portion
                            of what may be recovered, has undertaken to investigate & prosecute his claim. Mr. Green is experienced in these
                            matters, and thinks he shall be able to succeed in establishing it: But that probably an application to Congress will be
                            necessary. Should any thing be obtained, Robert will receive only his due and leave the others to do the same. It was upon
                            my advice he acted. In relation to the claims for John Taylors naval services, Robert knows of no evidence, but I believe
                            he has entrusted that also with Mr. Green, or with a Mr. Vespasian Ellis of the Eastern shore. The Gent: require to be
                            well compensated, but it is with them no purchase no pay, and from their habit of looking after such things, are far
                            better qualified to seek them out, than any individual to whom it would be new. The letter is returned herein Most
                            resptflly yrs &c
                        
                            
                                Robert Taylor
                            
                        
                    